SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 13, CHINA ORGANIC AGRICULTURE, INC. (Exact Name of Registrant as Specified in its Charter) Florida 000-52430 20-3505071 State of Commission IRS Employer Incorporation File Number I.D. Number Dalian City, Zhongshan District, Youhao Road Manhattan Building #1, Suite # 1511 Dalian City, Liaoning Province, P.R. China (Address of principal executive offices) (707) 709-2321 (Issuer's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_|Written communications pursuant to Rule 425 under the Securities Act (17 CFR |_|Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_|Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_|Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations or Financial Conditions On May 13, 2010, the Registrant issued a press release reporting on its results of operations for the year ended December 31, 2009and its financial condition as of December 31, 2009. A copy of the press release is attached hereto as Exhibit 99.1. Item 7.01. Regulation FD Disclosure. On May 13, 2010, the Registrant issued a press release reporting on its results of operations for the year ended December 31, 2009and its financial condition as of December 31, 2009. A copy of the press release is attached hereto as Exhibit 99.1. The information in this Form 8-K, including Exhibit 99.1 attached hereto, shall not be deemed as "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 (the "Exchange Act"), or otherwise subject to the liability of such Section, nor shall it be deemed incorporated by reference in any filing by the Registrant under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing, unless expressly incorporated by specific reference in such filing. Item 9.01. Exhibits. 99.1 Press Release: China Organic Agriculture, Inc. Announces Year-End 2009 Financial Results SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA ORGANIC AGRICULTURE, INC. Dated: May 13, 2010 By: /s/Jinsong Li Jinsong Li Chief Executive Officer (Principal Executive Officer) EXHIBIT INDEX 99.1Press Release: China Organic Agriculture, Inc. Announces Year-End 2009 Financial Results
